Citation Nr: 1511597	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

(The issues of entitlement to payment or reimbursement of unauthorized medical expenses for emergency services rendered at Henrico County Medical Center on July 2, 2014 and entitlement a clothing allowance are addressed in separate decisions.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. M. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, served on active duty for training from June 1985 to October 1985, and on active duty from August 2004 to September 2005, with service in the Southwest Asia theater of operations from September 2004 to August 2005.  The Veteran also had service with the Tennessee Army National Guard until his retirement in December 2005.

The issue of an increased evaluation for degenerative disc disease of the lumbar spine comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

In May 2012, the Veteran appeared at a videoconference before the undersigned Veterans Law Judge and gave testimony on the issue of an increased disability evaluation for degenerative disc disease.  A transcript of the hearing is of record.

In a February 2014 decision, the Board denied an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine and granted service connection for traumatic brain injury residuals.  

The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Partial Remand (JMPR), the parties requested that the issue of service connection for residuals of a traumatic brain injury remain undisturbed and that the issue of an increased disability evaluation for degenerative disc disease of the lumbar spine be vacated and remanded for actions consistent with the JMPR.  In November 2014, the Court ordered that the issue of an increased disability evaluation for degenerative disc disease be remanded for actions consistent with the joint motion and dismissed the issue of service connection for TBI residuals.  

In the November 2014 JMPR, the parties indicated that the Board erred when it failed to provide adequate reasons or bases for its denial.  The parties observed that at a February 2009 VA examination, the Veteran reported his back symptoms had gotten progressively worse.  The Veteran further noted a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The examiner reported objective evidence of pain following repetitive motion.  The parties also observed that at an April 2010 VA examination, the examiner noted severe weekly flare-ups that lasted for hours, during which Veteran said he was unable to move, bend, or dress.  The parties further noted that at a May 2013 VA examination, the Veteran reported less movement than normal, excess fatigability, and pain on movement.  The parties noted that the Board reported the Veteran's complaints of pain at the February 2009, April 2010,and May 2013 VA examinations, but found that even considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, the actual range of motion and functional loss did not warrant a higher evaluation "based upon the appropriate codes governing limitation of motion for this time period."

The parties indicated that the Board did not adequately explain how it weighed the evidence of flare ups described at the April 2010 VA examination and how that evidence affected the disability analysis.  The parties observed that the examiner noted severe weekly flare-ups that lasted for hours, during which the Veteran reported he was unable to move, bend, or dress.  The parties found that remand was required for the Board to provide reasons or bases for its determination.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease, is manifested by severe limitation of motion with forward flexion akin to that being limited to 30 degrees or less with consideration of pain and fatigability; unfavorable ankylosis of the entire thoracolumbar spine has not been demonstrated at any time.

2.  Incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during any 12 month period, have not been demonstrated at any time during the appeal period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability evaluation, and no more, for lumbar spine degenerative disc disease, based upon limitation of motion, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated. 

As it relates to the claim for an increased disability evaluation for degenerative disc disease of the lumbar spine, the Board observes that in a February 2009 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The February 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service and VA, have been obtained and associated with the claims folder.  No other relevant records have been identified. 

The Veteran was afforded VA examinations in February 2009, April 2010, and May 2013.  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  As noted above, he also appeared at a hearing before the undersigned VLJ in May 2012.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine: 							30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2014). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

 With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Ankylosis" is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining "ankylosis" as the "immobility and consolidation of a joint."(citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  Put differently, an "ankylosed joint" is one that is fused or obliterated. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93.

The Veteran maintains that the symptomatology associated with his degenerative disc disease of the lumbar spine warrants an evaluation in excess of 20 percent based upon limitation of motion and/or incapacitating episodes. 

In conjunction with his request for an increased evaluation, the Veteran was afforded a VA examination in February 2009.  At the time of the examination, the Veteran indicated that his symptoms had become progressively worse.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was centered in the low back and radiated down the extremities.  It was exacerbated by changes in the weather, walking, and standing.  The severity of the pain was moderate and the Veteran stated that it was constant.  The pain was dull and aching in nature. 

Physical examination revealed the Veteran had a normal gait.  There was no Gibbus, kyphosis, lumbar flattening or lordosis, scoliosis, reverse lordosis, or ankylosis.  Spasm was present on the left and right, as was guarding, pain with motion, tenderness, and weakness.  There was no atrophy.  Muscle strength was reported as 4/5 in the lower extremities. 

Range of motion was as follows: flexion from 0 to 45 degrees; extension from 0 to 15 degrees; left and right lateral flexion from 0 to 20 degrees; and left and right lateral rotation from 0 to 20 degrees.  There was pain with repetitive motion but no additional limitation of motion. 

The examiner rendered a diagnosis of degenerative disc disease L3-4, herniated pulposus L2/3 and L4/5.  He noted that the Veteran was a meter reader and worked on a full-time basis.  He stated that the Veteran reported increased tardiness and absenteeism.  The examiner also noted that the Veteran indicated that he was having problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.  The examiner stated that the degenerative disc disease had severe effects on chores, shopping, and recreation; moderate effects on traveling, bathing, dressing, and grooming; no effect on feeding; and that it prevented exercise and sports. 

At the time of an April 2010 VA examination, the Veteran reported that his back pain had worsened since the time of the last examination.  The Veteran noted having decreased motion, stiffness, weakness, spasms, and pain.  The pain was in the bilateral low back area.  It was dull, aching, and severe.  He reported that it would last for hours on a daily basis.  He also noted having weekly flare-ups which would last hours.  The Veteran stated that he was not able to bend, dress, or move during these periods, and that they occurred once or twice weekly.  The Veteran reported using a cane and brace and stated he could walk 1/4 mile. 

Physical examination revealed an antalgic gait, favoring the left.  There was no Gibbus, kyphosis, lumbar flattening or lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no spasm or atrophy but there was guarding, pain with motion, tenderness, and weakness on the left and right.  Muscle strength was 5/5 with normal muscle tone and no atrophy. 

Range of motion was as follows: flexion from 0 to 50 degrees, extension from 0 to 10 degrees, left and right lateral flexion from 0 to 15 degrees, and left and right lateral rotation from 0 to 30 degrees.  Repetitive motion was not performed as the Veteran felt that after one repetitive motion he was going to fall. 

The examiner rendered a diagnosis of lumbar spine degenerative disc disease with herniated nucleus pulposus L2-3.  The examiner noted that the Veteran was employed on a full-time bass as a meter reader and that he had reported missing 6 weeks of work in the past 12 months due to his back problems.  The examiner indicated that the Veteran's degenerative disc disease caused decreased mobility, lack of stamina, weakness or fatigue, decreased strength and pain.  He stated that it had a severe effect on sports, recreation and exercise; a moderate effect on chores and traveling; a mild effect on shopping, bathing, dressing, and grooming; and no effect on feeding. 

At his May 2012 hearing, the Veteran testified that he was currently working and that he had had about three or four incapacitating episodes per month where his back would go out on him.  He stated that bending and lifting was difficult.  He indicated that he would have to be down in the bed for a day or so.  The Veteran stated that his wife did the physical labor around the house.  The Veteran indicated that he missed 36 to 48 days of work per year.  He reported that he would occasionally go for local care when he had these episodes and that they would prescribe pain medication.  The Veteran testified that his back had significantly worsened. 

In conjunction with the April 2013 Board remand, the Veteran was afforded an additional VA examination in May 2013.  At the time of the examination, a diagnosis of lumbar degenerative disc disease was rendered.  The Veteran reported that flare-ups caused increasing pain three to four times per week that affected his ability to do activities of daily living secondary to the pain. 

Physical examination revealed flexion to 45 degrees, with pain being noted at 30 degrees.  Extension was to 0 degrees, with pain being reported at 0 degrees.  Right and left lateral flexion were to 15 degrees, with pain at 10 degrees.  Right and left lateral rotation were to 15 degrees, with pain at 10 degrees.  Range of motion after repetitive motion remained the same.  The examiner indicated that the Veteran had functional loss which resulted in less movement than normal, excess fatigability, and pain on movement.  There was no guarding or muscle spasm.  Muscle strength was 5/5 with no muscle atrophy.  The examiner indicated that the Veteran had intervertebral disc syndrome and that the total duration of all incapacitating episodes over the past 12 months had been at least one week but less than two weeks.  The Veteran was noted to use a cane.  The examiner indicated that the Veteran was able to do sedentary work but not physical work.

Resolving reasonable doubt in favor of the Veteran the Board finds that the weight of the evidence demonstrates that a 40 percent rating is warranted.  The Board has considered the evidence regarding Veteran's limitation of motion, his reports of fatigue, decreased motion, stiffness, weakness, spasms, and pain, along with the findings by the examiner of objective evidence of pain following repetitive motion at the February 2009 VA examination.  The April 2010 examiner noted severe weekly flare-ups that lasted for hours, during which Veteran said he was unable to move, bend, or dress.  The evidence includes the reports of less movement than normal, excess fatigability, and pain on movement, at the time of the May 2013 examination, with pain being observed at 30 degrees of flexion.  The Board finds that the weight of the evidence demonstrates limitation of motion that is akin to and more nearly approximates forward flexion of the thoracolumbar spine to 30 degrees or less during the course of the appeal.  

An evaluation in excess of 40 percent is not warranted as the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran has reported being unable to move at the time of flare-ups, there has been no demonstration of unfavorable ankylosis at the time of any VA examination or in any VA treatment records.  As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted.

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 40 percent for limitation of motion based upon the governing limitation of motion.

As to incapacitating episodes, at the time of the April 2010 VA examination, the examiner noted that the Veteran reported severe weekly flare-ups that lasted for hours, during which Veteran said he was unable to move, bend, or dress.  The Board further observes that at his hearing, the Veteran testified that he had about three or four incapacitating episodes per month where his back would go out on him and that he would have to be down in the bed for a day or so.  He also reported that he missed 36 to 48 days of work per year.  However, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Veteran does not meet the criteria, as defined by regulation, that would allow for a 60 percent disability evaluation, the next higher evaluation, based upon incapacitating episodes, as there has been no demonstration of prescribed bedrest.  Moreover, the May 2013 VA examiner specifically indicated that the Veteran had had a total duration of all incapacitating episodes over the past 12 months of at least one week but less than two weeks.  As such, a 60 percent evaluation, based upon incapacitating episodes, is not warranted at any time.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Veteran's back disability has manifested in arthritis, painful movement, and limited range of motion.  The schedular criteria for rating the lumbosacral spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further observes that a total disability evaluation has been in effect since May 2012 based, in part, on his service-connected low back disorders/resultant radiculopathy, and other service-connected disorders.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

	(CONTINUED ON NEXT PAGE)





ORDER

A 40 percent disability evaluation for degenerative disc disease of the lumbar spine is granted.  



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


